Citation Nr: 1431601	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-40 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of injury, to include low back and cervical spine disabilities.  

2.  Entitlement to service connection for a neurologic disability of the right leg, to include as secondary to low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to May 1976, with subsequent service in the Texas Army National Guard from July 1976 to July 1983. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio ("Tiger Team"), a special processing unit.  The appeal is within the jurisdiction of the RO in Houston, Texas.

In March 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A copy of the hearing transcript is of record.

In response to the representative's submission of evidence in April 2013 showing cervical spine treatment, the Board has expanded the service connection claim, to include a cervical spine disability, so as to encompass all possible diagnoses and conditions and to afford the Veteran the fullest consideration.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

According to a DA Form 2173, the Veteran was involved in a verified motor vehicle accident during a period of inactive duty for training (INACDUTRA) in April 1977 which caused injury to his abdomen.

The Veteran asserts that he has a current spine disability as a result of the April 1977 INACDUTRA incident.  He also contends that he has right leg neurologic disability secondary to his low back disability.  

Although there is no evidence on the DA Form 2173 or the relevant STRs showing injury to the spine, the Veteran has submitted an independent medical opinion authored by Dr. N.R.A., an orthopedist traumatologist, who determined that the Veteran's claimed disabilities are likely related to his claimed injury.   See Dr. N.R.A.'s statement received in December 2012.  However, because the Board finds Dr. N.R.A.'s rationale inadequate, a remand is necessary to obtain a VA examination and medical opinion as to the etiology of claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any lumbar and cervical spine disability, as well as any right leg neurologic disability.  The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

Although a review of the claims folder is imperative, the examiner's attention is called to the following:

* The Veteran's contention that his current lumbar and cervical spine disabilities are related to an injury sustained during a period of INACDUTRA in April 1977, and that he secondarily developed right leg "tingling" and "numbness."

* DA Form 2173 showing that during a period of INACDUTRA in April 1977, the Veteran was a passenger in an armored personnel carrier when the vehicle hit a small hole causing him to fall against the mortar tube and injure his abdomen.

*April 1977 Mercy Municipal Hospital records showing a diagnosis of a bruise to right abdomen midline at waist and normal x-rays of the pelvis.

*April 1977 sworn statements authored by the Veteran and his squad leader.

* July 1982 "enlisting" examination report showing normal clinical evaluation of the spine, lower extremities, and neurologic system.

*Hicks Chiropractic Clinic records dated in December 2006, noting the Veteran's report of onset of low back pain in December 2005 which is also when he underwent a total right knee replacement.

*December 2008 plan notes from Advanced Spine Pain Solutions.

*Dr. N.R.A.'s independent medical opinion received in December 2012 in which he determined that the Veteran's claimed conditions were at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness, with attached rationale.  

After conducting physical examination and obtaining any necessary studies, the examiner is asked to respond to the following:

a).  Indicate all current lumbar spine, cervical spine, and right leg neurologic disabilities currently shown.

b).   Then, determine whether any spine disability and/or neurologic disability of the right leg are causally or etiologically related to any injury sustained during the Veteran's April 1977 INACDUTRA period.  In doing so, please address Dr. N.R.A.'s opinion and rationale.  

c).  If any lumbar spine disability is determined to be related to service, indicate whether any right leg neurologic disability is proximately due to, or aggravated by, the lumbar spine disability.  

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

2.  Thereafter, review the appeal and if the benefit continues to be denied, a Supplemental Statement of the Case will be issued to the Veteran, and established appellate procedures will follow.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



